         Case 8:19-cv-00209-TDC Document 43 Filed 05/31/19 Page 1 of 2




  8403 Colesville Road, Ste 1100 ∙ Silver Spring, MD 20910 ∙ P: 301.399.1700 ∙ F: 240.252.3036
                                      kevin@kwesquire.com



                                          May 31, 2019


VIA ECF

Hon. Theodore D. Chuang
U.S. District Court Judge
U.S. District Court for the District of Maryland
6500 Cherrywood Lane
Greenbelt, Maryland 20770

       Re:     Velma M. Melton v. Select Portfolio Servicing, Inc. et al.
               Case No.: 8:19-cv-00209-TDC

Dear Judge Chuang:

        Pursuant to your Letter Order, see ECF No. 3, I respectfully submit this request for a pre-
motion conference to discuss Plaintiff’s intention to file a Motion for Leave to Amend the
Complaint. The operative complaint requires amendments to supplement the complaint with facts
that have occurred since the filing of the operative complaint. Specifically, the Plaintiff lodged
another dispute, with much more detail than previous disputes, to which the Defendants still failed
to reasonably investigate and/or properly respond. Further, the Plaintiff will assert factual
allegations against the defendant credit reporting agencies regarding Capital One and SYNCB/JC
PENNYS tradelines that were not included in the original complaint. Also, the Plaintiff anticipates
that Defendant Equifax will be removed as a defendant from this action. Additionally, the Plaintiff
intends to assert an additional cause of action against Defendants Sterling, Inc., Experian Info.
Sols. Inc., and perhaps Trans Union.

         Based on the scheduling order issued by this Court on April 15, 2019, the deadline for
Plaintiff to amend her pleadings is May 31, 2019. According to the Letter Order, Plaintiff must
file her pre-motion letter by the deadline for the Motion. Fed. R. Civ. P. 15(a) provides that leave
to amend a pleading “shall be freely given when justice so requires.” Because Plaintiff brought her
motion within the timeframe designated under the scheduling order, the Plaintiff is not required to
make a showing of good cause. See Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir.
2008) (“Therefore, after the deadlines provided by a scheduling order have passed, the good cause
standard must be satisfied to justify leave to amend the pleadings.”)
        Case 8:19-cv-00209-TDC Document 43 Filed 05/31/19 Page 2 of 2



       For the foregoing reasons, Plaintiff requests that the Court schedule a Pre-Motion
Conference and permit Plaintiff to file a Motion for Leave to Amend the Complaint.


                                               Sincerely,

                                               ________/s/______________
                                               Kevin Williams, Esq.
                                               Counsel for Plaintiff
